SEABURY, J.
There is but one question requiring consideration upon this appeal. The case was tried by the court without a jury on October 15, 1907. The time to file the briefs was extended to October 22, 1907, and the case was decided on November 8, 1907. The time within which judgment could be rendered was not extended by stipulation. Under section 230 of the Municipal Court act (Laws 1902, p. 1557, c. 580) the court was required to fender judgment “within fourteen days from the time the same was submitted for that purpose.” The court, having held the case for a time longer than that allowed by law, ousted itself of jurisdiction.
The judgment appealed from is reversed, with costs to the appellant. All concur.